UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant TFiled by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement T Definitive Additional Materials £ Soliciting Material under §240.14a-12 Petrosearch Energy Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Petrosearch Energy Corporation 675 Bering Drive, Suite 200 FOR IMMEDIATE RELEASE Houston, TX 77057 (713) 961-9337 Investor Relations Contact (713) 961-9337 x45 Attn: David Collins PETROSEARCH RETAINS GEORGESON INC. HOUSTON, TX – July 23, 2009 - Petrosearch Energy Corporation (OTCBB: PTSG) Petrosearch Energy Corporation (“Petrosearch” or the “Company”) has retained Georgeson Inc. to assist with the solicitation of proxies from banks, brokers, institutional investors and hedge funds for an estimated fee of approximately $26,000, in addition to the payment of certain fees and expenses, in connection with the Company’s proposed merger with Double Eagle Petroleum Co. (“Double Eagle”) to be voted upon by the Company’s stockholders at the August 4, 2009 special meeting of the Company’s stockholders.If you were a stockholder of Petrosearch as of June 5, 2009, the record date, and you have any questions about the proposed merger or how to submit your proxy, or if you need additional copies of the proxy statement/prospectus mailed to Petrosearch stockholders on or about July 7, 2009, or the enclosed proxy card, you should contact Georgeson Inc. at: Georgeson Inc. 199 Water Street, 26th Floor
